 Case 2:20-cv-10379-BAF-DRG ECF No. 3, PageID.51 Filed 03/04/20 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN

 MICHELLE RUBIN,                 )
                                 )
                                 ) Case No. 2:20-cv-10379-BAF-DRG
                 Plaintiff,      )
                                 ) NOTICE OF VOLUNTARY
                                 )
      v.                         ) DISMISSAL
                                 )
 AK STEEL HOLDING                )
                                 )
 CORPORATION, RALPH S.           )
 MICHAEL, III, DENNIS C. CUNEO,  )
                                 )
 SHERI H. EDISON, MARK G. ESSIG, )
 WILLIAM K. GERBER, GREGORY      )
                                 )
 B. KENNY, ROGER K. NEWPORT,     )
 DWAYNE A. WILSON, VICENTE       )
                                 )
 WRIGHT, and ARLENE M. YOCUM, )
                                 )
                 Defendants.     )
                                 )

      PLEASE TAKE NOTICE that, pursuant to Federal Rule of Civil Procedure

41(a)(1)(A)(i), plaintiff Michelle Rubin (“Plaintiff”) voluntarily dismisses the

claims in the captioned action (the “Action”) with prejudice. Because this notice of

dismissal is being filed with the Court before service by defendants of either an

answer or a motion for summary judgment, Plaintiff’s dismissal of the Action is

effective upon the filing of this notice.

//

//

//
Case 2:20-cv-10379-BAF-DRG ECF No. 3, PageID.52 Filed 03/04/20 Page 2 of 2



Dated: March 4, 2020                     WEISSLAW LLP


                                     By /s/ Richard A. Acocelli
                                        Richard A. Acocelli
                                        1500 Broadway, 16th Floor
                                        New York, New York 10036
                                        Tel: (212) 682-3025
                                        Fax: (212) 682-3010
                                        Email: racocelli@weisslawllp.com

                                         Attorneys for Plaintiff




                                   -2-
